Plaintiff in error, defendant in the trial court, was found guilty of robbing P.G. Kinney of a sum of money, by force, and was sentenced to serve a term of 10 years in the state penitentiary.
The prosecuting witness was well acquainted with the defendant and positively identified him as the person who came to his filling station about 10 o'clock at night, after he had retired for the night. There the defendant called the prosecuting witness from his bed to get him gasoline. After he had put five gallons in defendant's car and talked to him for a few minutes, the defendant struck the prosecuting witness violently with his fist, seized his money bag, containing $10.15, and drove away. It rained that night and the officer, by reason of the peculiar tires on the car, followed the tracks of defendant's car to where the defendant was found the next morning.
The only question involved in this appeal is the sufficiency of the evidence. The evidence on the part of the state indicates almost beyond a doubt that the defendant is guilty. The testimony of the defendant, and of two others, tended to establish an alibi. Under such circumstances *Page 418 
this court would not be justified in disturbing the verdict of the jury for want of sufficient evidence.
The judgment of the trial court is affirmed.
DOYLE and EDWARDS, JJ., concur.